



Exhibit 10.2


REINSURANCE GROUP OF AMERICA, INCORPORATED
FLEXIBLE STOCK PLAN


STOCK APPRECIATION RIGHT AWARD AGREEMENT


Reinsurance Group of America, Incorporated, a Missouri corporation (the
“Company”), and ____________ (“Employee”) hereby agree as follows:


SECTION 1
GRANT OF STOCK APPRECIATION RIGHT


Pursuant to the Reinsurance Group of America, Incorporated Flexible Stock Plan,
as amended and restated effective May 23, 2017 (the “Plan”), and pursuant to
action of the Committee charged with the Plan’s administration, the Company has
granted to Employee, effective ____________ (the “Date of Grant”), subject to
the terms, conditions and limitations stated in this Stock Appreciation Right
Award Agreement (this “Agreement”), the Plan and the Company’s Executive
Compensation Recoupment Policy (as discussed in Section 8(c)), a stock
appreciation right (“SAR”), which is granted with respect to ________ shares
(each, a “SAR Share”) of Common Stock.


SECTION 2
EXERCISE PRICE PER SAR SHARE


The “Exercise Price Per SAR Share” shall be $_____, which is the Fair Market
Value of one Share of Common Stock as of the Date of Grant.


SECTION 3
EXERCISE OF SAR


(a)    Right to Exercise. This SAR is exercisable at any time prior to the
Expiration Date, but only to the extent vested on the date of such exercise.


(b)    Terms of Exercise. Upon proper exercise of any vested portion of the SAR,
Employee or the individual or entity authorized to exercise such SAR as provided
herein shall be entitled to receive the excess of (i) the Fair Market Value of
the specified number of SAR Shares as of the date of exercise (which shall be
determined by multiplying the number of SAR Shares being exercised by the Fair
Market Value of one Share on the date of exercise) over (ii) an amount equal to
the Exercise Price Per Share multiplied by the number of SAR Shares being
exercised. Such excess, if any, shall be paid either (x) in whole Shares, the
number of which shall be determined using the Fair Market Value of one Share as
of the date of exercise, disregarding any fractional shares, or (y) in cash,
with such method of payment to be determined by the Committee in its sole
discretion from time to time.


(c)    Method of Exercise. The SAR may be exercised in whole or in part by
Employee or any other individual authorized pursuant to the terms of this
Agreement to exercise the SAR at any time or from time to time in accordance
with procedures established by the Committee. As promptly as practicable after
such exercise of the SAR, the Company shall issue the number of Shares or pay
the amount of cash, as applicable, determined pursuant to Section 3(b) above to
Employee or the individual or entity authorized to exercise such SAR as provided
herein.







--------------------------------------------------------------------------------





SECTION 4
CONDITIONS AND LIMITATIONS ON RIGHT TO EXERCISE SAR


(a)    Vesting. Subject to paragraph (b) of this Section and subject to Sections
6 and 7, this SAR shall vest in four (4) equal annual installments of 25%
commencing December 31 of the year of grant.  The SAR must be exercised, if at
all, no later than ten (10) years from the Date of Grant (the “Expiration
Date”).  The SAR may be exercised in full or in part pursuant to this vesting
schedule at any time prior to the Expiration Date.  Upon a partial exercise of
this SAR, the number of SAR Shares available for future exercise shall be
reduced by the portion of the SAR so exercised.


 
Date
Cumulative Percentage of
SAR Shares That Are Vested
 
December 31, ____
25%
 
December 31, ____
50%
 
December 31, ____
75%
 
December 31, ____
100%

    
(b)    Exercise if No Longer an Employee.


(1)    Termination. Except as provided in paragraphs (2) or (3) below, the SAR
may be exercised only by Employee while serving as an officer or employee of the
Company or any of its Affiliates or within 30 days following termination of
employment.


Notwithstanding the foregoing, Employee may exercise the SAR following
termination only to the extent the SAR was vested and had not been exercised
prior to termination, and in no event may the SAR be exercised after the
Expiration Date.


An approved leave of absence shall not constitute a termination for purposes of
this Section so long as Employee’s right to re-employment is guaranteed either
by statute, local law, contract or pursuant to any Company policy. Where
re-employment is not so guaranteed, termination shall be deemed to occur on the
first day after the end of such approved period of leave.


(2)    Disability or Death. Notwithstanding the vesting schedule set forth in
Section 4(a) above, in the event Employee ceases to be employed by the Company
or any of its Affiliates prior to the Expiration Date due to Disability or
death, the SAR shall become immediately 100% vested with respect to the portion
of the SAR not exercised prior to the date of Disability or death, and the SAR
may be exercised at any time within five (5) years following the earlier to
occur of death or Disability, but in no event later than the Expiration Date.
Should this Section 4(b)(2) become operative because of Employee’s death, or
should Employee die after Employee’s Disability, then the SAR may be exercised
by: (i) a legatee or legatees of Employee under Employee’s last will; (ii)
Employee’s personal representative(s) under Employee’s last will or, if Employee
died without a will, the executor of Employee’s probate estate; or (iii) the
trustee(s) of Employee’s revocable living trust or of a trust indenture of which
Employee is a grantor or a beneficiary.





--------------------------------------------------------------------------------







For purposes of this Agreement, “Disability” means disability as defined in any
long-term disability plan maintained by the Company or an Affiliate which covers
Employee or, in the absence of any such plan, the physical or mental condition
of Employee arising prior to the Expiration Date, which in the opinion of a
qualified physician chosen by the Company prevents Employee from continuing
employment with the Company and its Affiliates.


(3)    Retirement. In the event of Employee’s Retirement prior to the Expiration
Date, the SAR shall continue to vest following such Retirement as provided in
Section 4(a) above and shall remain exercisable as if Employee had continued his
or her employment with the Company or its Affiliates following such Retirement.
In no event may any portion of this SAR be exercised after the Expiration Date.
Notwithstanding the vesting schedule set forth in Section 4(a) above, in the
event of Employee’s death following Retirement but prior to the Expiration Date,
the SAR shall become immediately 100% vested with respect to the portion of the
SAR not exercised prior to Employee’s death. The SAR may be exercised at any
time within five (5) years following Employee’s death (but in no event later
than the Expiration Date) by: (i) a legatee or legatees of Employee under
Employee’s last will; (ii) Employee’s personal representative(s) under
Employee’s last will or, if Employee died without a will, the executor of
Employee’s probate estate; or (iii) the trustee(s) of Employee’s revocable
living trust or of a trust indenture of which Employee is a grantor or a
beneficiary.


For purposes of this Agreement, “Retirement” means termination of employment
with the Company and its Affiliates after Employee has attained a combination of
age and years of service that equals at least sixty-five (65); provided that,
the maximum number of years of service credited for purposes of this calculation
shall be ten (10).


(c)    Dividend Equivalents. SARs shall not include dividend equivalent payments
or dividend credit rights.
SECTION 5
DELIVERY OF SHARES


The Company shall not be required to issue or deliver any SAR Shares, if
applicable, upon the exercise of this SAR prior to (a) the admission of such
shares to listing on any stock exchange on which the Company’s Common Stock may
then be listed, (b) the completion of any registration and/or qualification of
such shares under any state or federal laws (including without limitation the
Securities Act of 1933, as amended) or rulings or regulations of any
governmental regulatory body, which the Company shall determine to be necessary
or advisable, or (c) if the Company so requests, the filing with the Company by
Employee or the purchaser acting pursuant to Section 4(b) of a representation in
writing at the time of such exercise that it is his or her present intention to
acquire the shares being purchased for investment and not for resale or
distribution.





--------------------------------------------------------------------------------







SECTION 6
CHANGE OF CONTROL


Notwithstanding the vesting schedule set forth in Section 4(a), in the event of
a Change of Control prior to Employee’s termination, Retirement, Disability or
death (as described in Section 4(b)), the SAR shall become immediately 100%
vested with respect to the portion of the SAR not exercised prior to the Change
of Control (but in no event may Employee exercise any portion of the SAR after
the Expiration Date).


SECTION 7
CANCELLATION


Notwithstanding anything herein to the contrary, this Agreement shall be
cancelled and the SAR granted hereby shall be forfeited, without any further
action by the Committee, as a result of Employee’s Malfeasance. In the event of
such cancellation, all rights of Employee hereunder shall terminate,
irrespective of whether the SAR is otherwise vested, and the shares reserved for
use hereunder shall be available for future grant in accordance with the Plan.
“Malfeasance” means (1) any conduct, act or omission that is contrary to
Employee’s duties as an officer or employee of the Company or any of its
Affiliates, or that is inimical or in any way contrary to the best interests of
the Company or any of its Affiliates, or (2) employment of Employee by or
association of Employee with an organization that competes with the Company or
any of its Affiliates.


SECTION 8
MISCELLANEOUS


(a)    Rights in Shares Prior to Issuance. Prior to issuance of Shares in
accordance with Section 3, neither Employee nor his or her legatees, personal
representatives or distributees (i) shall be deemed to be a holder of any Shares
subject to this SAR or (ii) have any voting rights with respect to any such
Shares.


(b)     Non-assignability. This SAR shall not be transferable by Employee
otherwise than by will or by the laws of descent and distribution; provided
that, Employee may transfer the SAR during his or her lifetime to a revocable
living trust of which Employee is grantor, or to another form of trust indenture
of which Employee is a grantor or a beneficiary. This SAR may be exercised
during Employee’s lifetime only by: Employee; Employee’s guardian, power of
attorney, or legal representative; or the trustee of Employee’s revocable living
trust or of a trust indenture of which Employee is a grantor or a beneficiary.





--------------------------------------------------------------------------------







(c)    Recoupment. The awards granted pursuant to this Agreement are subject to
the terms and conditions contained in the Company’s Executive Compensation
Recoupment Policy (the “Recoupment Policy”), which permits the Company to recoup
all or a portion of awards made to certain employees upon the occurrence of any
Recoupment Event (as defined in the Recoupment Policy).


(d)    Designation of Beneficiaries. Employee may file with the Company a
written designation of a beneficiary or beneficiaries to exercise, in the event
of Employee’s death, the SAR granted hereunder, subject to all of the provisions
of this Agreement. An Employee may from time to time revoke or change any such
designation of beneficiary and any designation of beneficiary under the Plan
shall be controlling over any other disposition, testamentary or otherwise;
provided, however, that if the Committee shall be in doubt as to the right of
any such beneficiary to exercise the SAR, the Committee may recognize only an
exercise by the personal representative of the estate of Employee, in which case
the Company, the Committee and the members thereof shall not be under any
further liability to anyone.


(e)    Changes in Capital Structure. If there is any change in the Common Stock
by reason of any extraordinary dividend, stock dividend, spin‑off, split‑up,
spin‑out, recapitalization, warrant or rights issuance or combination, exchange
or reclassification of shares, merger, consolidation, reorganization, sale of
substantially all assets or, in the Committee’s sole discretion, other similar
or relevant event, then the number, kind and class of shares available for SARs
and the number, kind and class of shares subject to outstanding SARs and the
exercise price thereof, as applicable, shall be appropriately adjusted by the
Committee. The issuance of Shares for consideration and the issuance of Share
rights shall not be considered a change in the Company’s capital structure. No
adjustment provided for in this Section shall require the issuance of any
fractional shares.


(f)    Right to Continued Employment. Nothing in this Agreement shall confer on
Employee any right to continued employment or interfere with the right of an
employer to terminate Employee’s employment at any time.


(g)    Tax Withholding. Employee must pay, or make arrangements acceptable to
the Company for the payment of any and all federal, state and local tax
withholding that in the opinion of the Company is required by law. Unless
Employee satisfies any such tax withholding obligation by paying the amount in
cash or by check, the Company will withhold Shares having a Fair Market Value on
the date of withholding equal to the tax withholding obligation.


(h)    Copy of Plan. By signing this Agreement, Employee acknowledges receipt of
a copy of the Plan and any offering circular related to the Plan.
(i)    Choice of Law; Venue. This Agreement will be governed by the laws of the
State of Missouri, without giving regard to the conflict of law provisions
thereof. Any legal action arising out of this Agreement may only be brought in
the Circuit Court in St. Louis County and/or the United States District Court in
St. Louis, Missouri.





--------------------------------------------------------------------------------







(j)    Execution. An authorized representative of the Company has signed this
Agreement, and Employee has signed this Agreement to evidence Employee’s
acceptance of the award on the terms specified in this Agreement and the Plan,
all as of the Date of Grant.


SECTION 9
TERMS OF THE PLAN


This award is granted under and is expressly subject to all the terms and
provisions of the Plan, which terms are incorporated herein by reference.
Capitalized terms used and not otherwise defined in this Agreement shall have
the same meanings ascribed to them in the Plan.


Signature page follows.
    





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
___ day of ________, _____.


                
“Company”
Reinsurance Group of America, Incorporated




By:_____________________________________
Name:    Anna Manning
Title: President & Chief Executive Officer
        


“Employee”




_________________________________________________                            
Name:







